986 F.2d 1423
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Wendell Ray NEWMAN, Defendant-Appellant.
No. 92-5473.
United States Court of Appeals, Sixth Circuit.
Feb. 5, 1993.

1
Before NATHANIEL R. JONES and DAVID A. NELSON, Circuit Judges, and FEIKENS, Senior District Judge.1

ORDER

2
This appeal from a criminal sentence has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, the members of the panel unanimously agree that oral argument is not needed.   Rule 34(a), Fed.R.App.P.


3
A federal grand jury indicted the appellant, Wendell Ray Newman, on charges of conspiracy to possess and distribute cocaine in violation of 21 U.S.C. § 846, use of interstate commerce facilities with intent to commit murder for hire in violation of 18 U.S.C. § 1958, and employment of a minor in the distribution of cocaine in violation of 21 U.S.C. § 861.


4
Pursuant to a plea agreement Mr. Newman withdrew a plea of not guilty and pleaded guilty to the first two counts of the indictment.   He was subsequently sentenced to two concurrent terms of imprisonment for 300 months.


5
Mr. Newman asserts on appeal that he and his cousnel were denied an opportunity to address the court as provided for by Rule 32 of the Federal Rules of Criminal Procedure.   An addendum to the transcript of the sentencing hearing clearly shows, however, that both Mr. Newman and his counsel were given an opportunity to speak.   Both of them did so.   See Joint Appendix at 75 et seq.  (attorney David Taylor, counsel for Mr. Newman) and 80 et seq.  (Mr. Newman).


6
The judgment of the district court is affirmed pursuant to Rule 9(b)(3), Rules of the Sixth Circuit.



1
 The Honorable John Feikens, Senior District Judge for the Eastern District of Michigan, sitting by designation